                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/29/2019
----------------------------------------------------------------- X
                                                                  :
SAMANTHA SIVA KUMARAN, et al.,                                    :
                                                                  :
                                              Plaintiffs,         :     1:20-cv-3668-GHW
                                                                  :
                              -against-                           :         ORDER
                                                                  :
NATIONAL FUTURES ASSOCIATION, LLC, :
                                                                  :
                                              Defendants.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On June 28, 2021, Magistrate Judge Aaron denied Plaintiff’s request for an extension of time

for Plaintiffs to respond to Defendants’ motions. Dkt. No. 90. He noted that he had already

“granted two extensions of time for Plaintiffs to respond to Defendants’ motions, which have been

pending since March 15, 2021,” and that Plaintiffs “have not shown the necessary exigent

circumstances to warrant a third.” Id. Judge Aaron reasoned that “the request was not promptly

made and does not justify the relief sought.” Id. He further noted that Plaintiff NCRM “has made

multiple filings in a related case during the same period, including on and after June 18, 2021.” Id.

         On June 29, 2021, Plaintiff Kumaran submitted an emergency motion for a stay for seven

days. Dkt. Nos. 93 and 94 (Plaintiff filed the motion twice on the docket of this case). She also

filed this motion on the docket in two related cases: at Dkt. No. 74 in Case. No. 1:20-cv-3873l and

at Dkt. No. 83 in Case No. 1:20-cv-3871. Although the motion is titled an “Emergency Motion for

Stay,” Ms. Kumaran’s motion could also be construed as an objection to Judge Aaron’s decision

denying the request for an extension of time for Plaintiffs to respond to Defendants’ motion to

dismiss, because that is the effect of the relief requested from this Court. Ms. Kumaran wrote:

         In letter motion today, the Court has denied what could be a very prejudicial ruling for a
         very short extension . . . . Since I am also impacted by this request I am therefore in my
        individual capacity seeking an emergency stay and/or a short extension so that I may
        supplement the pleadings and complete the workload.

Dkt. No. 94 at 2. For the reasons that follow, Plaintiff’s request is DENIED.

        An objection directed at non-dispositive matters decided by the assigned magistrate judge,

such as scheduling requests, will not be “modified” or “set aside” unless the Magistrate Judge’s

ruling was “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “Under this highly

deferential standard, magistrate judges are afforded broad discretion in resolving nondispositive

disputes and reversal is appropriate only if their discretion is abused.” Williams v. Rosenblatt Securities,

Inc., 236 F. Supp. 3d 802, 803 (S.D.N.Y. 2017) (citing Thai Lao Lignite (Thailand) Co., Ltd. v. Gov’t of

Lao People’s Democratic Republic, 924 F. Supp. 2d 508, 511 (S.D.N.Y. 2013)); see also Marotte v. City of

New York, 2017 WL 11105223, at *1 (S.D.N.Y. Oct. 6, 2017) (“Magistrate judges are afforded broad

discretion in resolving non-dispositive disputes, including matters of scheduling.”). “A court abuses

its discretion when “(1) its decision rests on an error of law (such as application of the wrong legal

principle) or a clearly erroneous factual finding, or (2) its decision—though not necessarily the

product of a legal error or a clearly erroneous factual finding—cannot be located within the range of

permissible decisions.” Royal Park Investments SA/NV v. HSBC Bank USA, N.A., 14-cv-8175-LGS,

2018 WL 745994, at *1 (S.D.N.Y. Feb. 6, 2018) (quoting Zervos v. Verizon New York, Inc., 252 F.3d

163, 169 (2d Cir. 2001)). “The party seeking to overturn a magistrate judge’s decision thus carries a

heavy burden.” McFarlane v. First Unum Life Ins. Co., 16-cv-7806-RA, 2017 WL 4564928, at *2

(S.D.N.Y. Oct. 12, 2017) (quoting State Farm Mut. Auto. Ins. Co. v. Fayda, 14-cv-9792, 2016 WL

4530890, at *1 (S.D.N.Y. Mar. 24, 2016)).

        Here, Judge Aaron’s denial of Plaintiff’s request for an extension of the briefing schedule

was well within the range of permissible decisions. This case was referred for general pre-trial and

dispositive motions. Dkt. No. 27. A request for an extension of the briefing schedule is a matter of

scheduling and is not dispositive. And “magistrate judges are afforded broad discretion in resolving

                                                      2
non-dispositive disputes, including matters of scheduling.” Marotte, 2017 WL 11105223, at *1. Ms.

Kumaran has not made any arguments that Judge Aaron’s denial of the request for an extension

rests on an error of law or a clearly erroneous factual finding; it does not. In his order denying the

request, Judge Aaron reasoned that Defendant’s motion has been pending since mid-March and that

he had already granted Plaintiffs two extensions. Denying a request for an extension is well within

the range of permissible decisions under these circumstances.

        The Court notes that to the extent this request pertains to the motions currently pending

before Judge Woods in the related cases, the deadline for Plaintiff’s responses is not until July 14,

2021—more than seven days from today.

        For the reasons articulated above, Plaintiff’s request for an emergency stay for seven days is

DENIED. The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 93 and 94

in Case No. 1:20-cv-3668; Dkt. No. 74 in Case. No. 1:20-cv-3873; and Dkt. No. 83 in Case No.

1:20-cv-3871.

        SO ORDERED.

 Dated: June 29, 2021                                _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    3
